Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 02/28/2022. Claims 1-2, 4-6, 11-12, and 14-16 are amended. Claims 1-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 11 is/are drawn to method (i.e., a process), and claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 11 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to determining a set of questions associated with a campaign based on extracting text from one or more advertisements. Specifically, the claims recite determining a set of questions associated with a campaign by extracting text from one or more advertisements; storing one or more previous responses to a first question of the set of questions in a user profile of the user; generating vector embeddings of one or more online activities of a user as input to a probability model, where an output of the probability model comprises a respective relevance probability associated with different questions in the set of questions based on the one or more online activities of the user; receiving a search query from a graphical user interface of the user; determining a second question from the set of questions to present to the user based on the respective relevance probability associated with the different questions in the set of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, sensors, server, processors, memory, communication interface, and a home device merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, sensors, server, processors, memory, communication interface, and a home device perform(s) the steps or functions of determining a set of questions associated with a campaign by extracting text from one or more advertisements; storing one or more previous responses to a first question of the set of questions in a user profile of the user; generating vector embeddings of one or more online activities of a user as input to a probability model, where an output of the probability model comprises a respective relevance probability associated with different questions in the set of questions based on the one or more online activities of the user; receiving a search query from a graphical user interface of the user; determining a second question from the set of questions to present to the user based on the respective relevance probability associated with the different questions in the set of questions; evaluating one or more previous responses stored in the user profile of the user for the search query to prevent presenting the second question from the set of questions more than once to the user in response to the search query; conducting an evaluation of one or more user actions during a current browse session of the user associated with the second question; determining a confidence score associated with the second question; and when the confidence score associated with the second question exceeds a second predetermined threshold, presenting the second question to the user via the graphical user interface in response to receiving the search query. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, sensors, server, processors, memory, communication interface, and a home device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining a set of questions associated with a campaign based on extracting text from one or more advertisements. As discussed above, taking the claim elements separately, the system, sensors, server, processors, memory, communication interface, and a home device perform(s) the steps or functions of determining a set of questions associated with a campaign by extracting text from one or more advertisements; storing one or more previous responses to a first question of the set of questions in a user profile of the user; generating vector embeddings of one or more online activities of a user as input to a probability model, where an output of the probability model comprises a respective relevance probability associated with different questions in the set of questions based on the one or more online activities of the user; receiving a search query from a graphical user interface of the user; determining a second question from the set of questions to present to the user based on the respective relevance probability associated with the different questions in the set of questions; evaluating one or more previous responses stored in the user profile of the user for the search query to prevent presenting the second question from the set of questions more than once to the user in response to the search query; conducting an evaluation of one or more user actions during a current browse session of the user associated with the second question; determining a confidence score associated with the second question; and when the confidence score associated with the second question exceeds a second predetermined threshold, presenting the second question to the user via the graphical user interface in response to receiving the search query. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a set of questions associated with a campaign based on extracting text from one or more advertisements. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-10, and 12-20 further describe the abstract idea of determining a set of questions associated with a campaign based on extracting text from one or more advertisements. The 


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “REAL-TIME POWER MONI REAL-TIME POWER MONITORING, HOME A ORING, HOME AUTOMATION AND TION AND SUSTAINABILITY” describes “As the supply and demand of electrical energy is challenged within the context of environmental awareness and national security, the need to evaluate and advance each side is growing in importance. The electrical distribution system plays a critical role in the built environment as it is an enabling product, an intangible necessity used to power our systems. In order to manage our energy and prevent the consequences caused by energy wastage we need to develop tools for the built environment to become elastic with its consumption to respond to the national smart grid. To advance the research in this field, ZNETH‘s (Zero-Net Energy Test Home) Power Monitor (ZPM) is proposed and implemented in which end-use detailed energy consumption data is
provided for each Node in the building. The data is shown on a display panel and stored as an Excel file to facilitate further processing. This data is displayed on the computer screen via a novel virtual environment building system. The virtual environment gives residents immediate access to the building power consumption information in a user friendly format. This thesis details the ZPM system and the process that leads to its creation. The basic components of the proposed system were designed and tested using a prototype board.”.
	





Pertinent Art
Reference# US9563986B2 teaches similar invention which describes A method comprising: receiving a plurality of signal message information, over a network, from a collection device comprised of a plurality of mobile devices including a first mobile device and a second mobile device that are associated with a first user, the plurality of signal message information including a first signal message information and a second signal message information, the first signal message information including a first maintenance message including characterization information received by the first mobile device from a component included in a vehicle, the component includes a sensor that is utilized to sense a first part that is assembled into the vehicle, the component to generate the characterization information based on a sense of the first part, as sensed by the sensor, and to communicate the characterization information to the mobile device, the second signal message information including signal information that was received by the second mobile device including an audio signal and a timestamp including a date and a time that a microphone in the second mobile device sensed the audio signal; identifying a first user profile information, at a network-based marketplace, as being associated with the first user; storing the first signal message information as multi-signal information for a first channel in the first user profile information at the network-based marketplace, the storing the first signal being done with at least one processor; storing the second signal message information as multi-signal information for a second channel in the first user profile information at the network-based marketplace, the storing the second signal being done with at least one processor; analyzing the multi-signal information to identify diagnosis information that includes a diagnosis of a reported problem for the vehicle; and communicating a message to the first user, the message including the diagnosis of the problem.

Response to Arguments
6.	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of determining a set of questions associated with a campaign based on extracting text from one or more (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to determining a set of questions associated with a campaign based on extracting text from one or more advertisements does not add technical improvement to the abstract idea. The recitations to “system, sensors, server, processors, memory, communication interface, and a home device” perform(s) the steps or functions of determining a set of questions associated with a campaign by extracting text from one or more advertisements; storing one or more previous responses to a first question of the set of questions in a user profile of the user; generating vector embeddings of one or more online activities of a user as input to a probability model, where an output of the probability model comprises a respective relevance probability associated with different questions in the set of questions based on the one or more online activities of the user; receiving a search query from a graphical user interface of the user; determining a second question from the set of questions to present to the user based on the respective relevance probability associated with the different questions in the set of questions; evaluating one or more previous responses stored in the user profile of the user for the search query to prevent presenting the second question from the set of questions more than once to the user in response to the search query; conducting an evaluation of one or more user actions during a current browse session of the user associated with the second question; determining a confidence score associated with the second question; and when the confidence score associated with the second question exceeds a second predetermined threshold, presenting the second question to the user via the graphical user interface in response to receiving the search query. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to determining a set of questions associated with a campaign based on extracting text from one or more advertisements does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “system, sensors, server, processors, memory, communication interface, and a home device” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining a set of questions associated with a campaign based on extracting text from one or more advertisements. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.